Gillespie, J.
In this workmen’s compensation case the attorney-referee awarded compensation. Upon review by the Commission, it was found that the interest of justice would be best served by remanding the case to the attorney-referee for a further physical examination of the claimant and further testimony. The claimant appealed from this interlocutory order and when the case reached the circuit court, judgment was entered construing the Commission’s order as an affirmance of the award of compensation made by the attorney-referee and remanded the case to the Commission.
The employer and its compensation carrier appealed to this Court contending that the circuit court’s judgment should be reversed because the order of the Commission which was appealed to the circuit court was an interlocutory order and not appealable.  Counsel for the claimant agrees with appellant and confesses error. Therefore, the circuit court’s judgment is re*539versed and the order of the Commission is reinstated and the canse remanded.
Reversed, order of the Commission reinstated, and cause remanded.
Kyle, P. J., and McElroy, Rodgers and Patterson, JJ., concur.